Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overlapping power ranges described by claim 12 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:  

Claims 1 and 13 each introduce a third predetermined temperature before introducing the first and second predetermined temperature.  Numbered features should be introduced in order.
Claims 2-12 each recite “The method of controlling a gas turbine engine” and should recite “The method of controlling the gas turbine engine”.  
Claim 13, line 19 has the number “49” included and should be deleted to be consistent with the rest of the claim.
Claim 15 recites “at least the outlet of the compressor” and should recite “at least an outlet of the compressor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gas from a downstream part of the compressor”, “an upstream part of the compressor” and “a gas from the downstream part of the compressor” in the last clause of the claim.  Each of these elements is recited earlier in the claim, it is unclear if they refer to the 
Claim 5 recites “a third predetermined temperature”.  It is unclear if this refers to the same named element recited in base claim 1 or an additional predetermined temperature.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Allowable Subject Matter
Claims 13-19 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Myers (US 8,015,826) which teaches a system with multiple bleed systems, one of which goes to the engine inlet, and variable guide vanes.
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a method of operating a gas turbine engine during a medium-high output power range varying the angle of variable guide vanes to maintain a temperature of the combustor, operating during a medium output power range with the variable guide vanes closed and bleeding gas from the compressor to an upstream part of the compressor to maintain another temperature of the combustor, and operating during a medium-low output power range with the 
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a gas turbine engine with an engine control unit programmed to keep the variable guide vanes at least partly open in a medium-high output power range to maintain a combustor temperature, during a medium output power range to open a first bleed valve in a duct connecting a downstream part of the compressor to an upstream part to maintain another combustor temperature, and during a medium-low output power range, at least partially opening a second bleed valve in a second duct connecting the downstream pat of the compressor with an exhaust and fully opening the first bleed valve as described in claim 13. 
Claims dependent thereon are allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741